Case: 09-30511 Document: 00511454578 Page: 1 Date Filed: 04/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 22, 2011
                                     No. 09-30511
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ZACHARY THOMAS,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                             USDC No. 2:08-CR-295-1


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
       Zachary Thomas pleaded guilty to possession with intent to distribute
methamphetamine and possession of firearms in furtherance of a drug
trafficking crime. He was sentenced to, inter alia, a 120-month prison term on
the drug trafficking count and, pursuant to 18 U.S.C. § 924(c)(1)(A)(i), a
consecutive 60-month prison term on the related firearms conviction. Thomas
filed a timely notice of appeal.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-30511 Document: 00511454578 Page: 2 Date Filed: 04/22/2011

                                 No. 09-30511

     In his sole issue for review, Thomas argues that the district court erred in
sentencing   him   to   a   mandatory   five-year   minimum    sentence   under
§ 924(c)(1)(A)(i) when the predicate drug offense carried a greater minimum
sentence. This argument has been rejected by both this court and the United
States Supreme Court. Abbott v. United States, 131 S. Ct. 18, 22-23 (2010);
United States v. London, 568 F.3d 553, 564 (5th Cir. 2009), cert. denied,
131 S. Ct. 631 (2010). Consequently, the judgment of the district court is
AFFIRMED.




                                        2